Citation Nr: 1640015	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  14-40 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post-surgical repair of recurrent dislocation of the right shoulder (right shoulder disability) from October 1, 2010, excluding periods when the Veteran was in receipt of a total disability rating.

2.  Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1994 to February 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2007 and May 2013 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Reno, Nevada RO. 

In October 2011 and June 2015, the Board remanded the case for further evidentiary development.

In February 2016, the Veteran and the VA agreed to a Joint Motion for Remand (JMR) before the Court of Veterans Appeals (Court), vacating and remanding the portion of the Board's June 2015 decision that denied the claim for entitlement to a rating in excess of 30 percent for status post-surgical repair of recurrent dislocation of his right shoulder under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  The issue of entitlement to TDIU was previously remanded by the Board and is before it again following readjudication by the Agency of Original Jurisdiction (AOJ).

The Board is cognizant that the Veteran recently submitted additional documents without waiver of AOJ consideration.  The Board's finds that this evidence is redundant of evidence previously of file.  Further, the Board grants in this decision entitlement to a 60 percent schedular rating and entitlement to TDIU.  This rating is the highest schedular rating under the undisputed facts of this case.  Under these facts, the Board finds that it may proceed to adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's residuals of a right shoulder dislocation was manifested by chronic residuals consisting of severe, painful motion or weakness in the affected extremity.

2.  Resolving all doubt in the Veteran's favor, the competent and credible evidence demonstrates that the Veteran's service-connected residuals of a right shoulder dislocation and surgeries precluded him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no higher, for residuals of a right shoulder dislocation are approximated for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5051 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA examinations and treatment records.  The Board finds that the medical evidence is sufficient upon which to adjudicate this appeal without any further development.  Lay statements of the Veteran and his friend are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.

Pertinent Law

The Veteran contends that his residuals of a right shoulder dislocation warrants an evaluation higher than its currently assigned 30 percent from October 1, 2010.  For the following reasons, the Board finds that the Veteran is entitled to a rating of 60 percent for the period on appeal.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 30 percent rating for residuals of a right shoulder dislocation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5051 for prosthetic replacement of the shoulder joint.  For rating purposes, because the Veteran is right-hand dominant, his right-sided joints are considered to be his "major" joints, and his left-sided joints are considered to be his "minor" joints.

Under Diagnostic Code 5051, a 100 percent rating is warranted for the full year following the shoulder replacement (prosthesis).  A 60 percent rating is warranted when the prosthesis is accompanied by chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  A 30 percent rating the minimum rating available and is warranted when the veteran experiences intermediate degrees of residual weakness, pain or limitation of motion, rated by analogy to Diagnostic Codes 5200 and 5203.

A review of the facts reveals the following:

The Veteran has experienced five surgeries on his right shoulder, to include in November 1994 (capsular shift), June 1999 (arthroscopy), July 2009 (humerus arthrosurface and hemi-cap implant), April 2010 (diagnostic arthroscopy and synovial biopsy), and November 2014 (removal of arthroplasty with subsequent hemiarthroplasty).

In July 2010, the Veteran reported significant pain and loss of motion in his right shoulder.

The Veteran underwent a Compensation and Pension (C&P) examination in January 2012.  His range of motion in the right shoulder measured 80 degrees of flexion (with painful motion beginning at 80 degrees) and 80 degrees of abduction (with painful motion beginning at 80 degrees).  Following repetitive use testing, there was no additional limitation in range of motion in his right shoulder, however the Veteran suffered functional loss, as well as weakened movement, excess fatigability, and pain on movement.

The Veteran did not suffer from ankylosis of the glenohumeral articulation.  Moreover, the Veteran did not experience fibrous union, nonunion, or loss of head of the humerus, and x-rays of the right shoulder did not reveal any evidence of those conditions.  The examiner determined the Veteran's right shoulder condition impacted his ability to work in that he had limited use of his right arm.  At the time, the Veteran worked 13 hours a week as a cashier as a pharmacy.  The examiner opined the Veteran would be able to work at a sedentary job.

In January 2012, the Veteran reported significant pain upon movement.  

In July 2013, the Veteran reported constant pain in his right shoulder, affecting everything he did.  In November 2013, the Veteran complained of constant pain in his right shoulder that prevented him from sleeping at night.

In February 2014, the Veteran informed his medical provider he suffered a constant ache in his shoulder, with moderate to severe pain.  In October 2014, the Veteran complained of limited movement in his right shoulder and excruciating pain when he rolled his shoulder.  In August and November 2014, the Veteran experienced significant pain and guarding in his right shoulder.

In March 2016, the Veteran submitted a statement explaining the physical repercussions of five shoulder surgeries.  Each surgery, he stated, caused unbearable pain, loss of motion, discomfort, and an inability to work.  He believed the surgeries caused cumulative permanent swelling and pain, as his strength and motion had never returned to what it was prior to the surgeries.  Moreover, the surgeries affected his nerves, causing permanent severe pain shooting down his arm into his hand and along his shoulder and neck.  Without medication, the pain prevented him from sleeping through the night.  Due to his shoulder, he lost several jobs and has been unable to find any full-time employment.

That same month, a friend of the Veteran submitted a statement stating that the Veteran was in constant pain every day to his shoulder; he was unable to work and provide for his daughter, and the Veteran was completely unable to use his right arm.

Applying the law to the facts of the situation, the Board finds the Veteran entitled to a 60 percent disability rating for the period in question, as the Veteran's medical records demonstrate a clear pattern of the Veteran suffering from chronic residuals of severe painful motion.  Therefore, an increased evaluation to 60 percent disabling, but no higher, is warranted under the general Rating Schedule.

The Board notes the Veteran is not entitled to the maximum 100 percent disability rating, as that rating is for the one year period following shoulder surgery.  Under the evidence of this appeal, the Board finds that there is no a basis for a 100 percent schedular rating.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his right shoulder.  The evidence shows such symptoms as pain, weakness, and reduced range of motion.  The Veteran's 60 percent rating under DC 5051 for, along with the TDIU rating discussed in this decision, contemplates his symptomatology.  38 C.F.R. § 4.130, DC 9411.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.


TDIU

With regard to the issue of TDIU, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16. 

In January 2012, the Veteran informed a VA examiner he was only able to work 13 hours a week as a pharmacy cashier.  Since October 2013, the Veteran has been unable to find employment, as he says nobody is willing to hire him for fear he will further hurt his right shoulder.  In January 2012, a VA examiner noted the Veteran's right shoulder impacted his ability to work as he enjoyed very limited use of his right arm.  The Board finds the Veteran unemployable, as there are very few jobs-physical or sedentary-that do not involve use of the right arm (especially given the fact that the Veteran is right-handed), whether it be typing, ringing up items on the cash register, or working as a technician in a pharmacy mixing drugs.  The Board finds it particularly hard to envision the Veteran assisting in the mixing of drugs without the use of his primary arm.  Thus, as the Veteran's residuals of a right shoulder dislocation was found to warrant a 60 percent rating, the Veteran meets the schedular criteria for TDIU, and given that he was either unemployed or underemployed from 2010 on, the Veteran is entitled to TDIU. 



ORDER

Entitlement to an evaluation of 60 percent for residuals of a right shoulder dislocation is granted.

Entitlement to TDIU is granted.




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


